HOOK, District Judge.
The only question of consequence presented at the final hearing which was not fully argued at the preliminary hearing is whether the arrangement between the board of trade and the telegraph companies is violative of the provisions of the Sherman act (Act July 2, 1890, 26 Stat. 209 [U. S. Comp. St. 1901, p. 3200]). This proposition may be roughly stated as follows: The board of. trade, having a property right in its quotations, contracted with the telegraph companies for their transmission and distribution by the latter; such transmission and distribution to be confined to persons who would sign an application embodying an agreement to the effect that the quotations should not be used in the conduct of an unlawful business, to wit, a bucket shop. Is such an arrangement an unlawful combination in restraint of trade and commerce, within the meaning of the act of July 2,1890, popularly known as the “Sherman Anti-Trust Act” ? I am of the opinion that it is not.
Let a final decree be prepared in conformity with the above, and the conclusions heretofore announced in this case.